                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JAMES E. HENRY,                              )         CASE NO. 4:19CV322
                                             )
                      Petitioner,            )         JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
MARK K. WILLIAMS, Warden,                    )         MEMORANDUM OF
                                             )         OPINION AND ORDER
                      Respondent.            )

CHRISTOPHER A. BOYKO, J.:

       This matter is before the Court on Magistrate Judge George J. Limbert’s Report and

Recommendation (Doc. 16) to find Petitioner James E. Henry’s Petition under 28 U.S.C. § 2241

is moot and dismiss the Petition in its entirety with prejudice. Objections to the Report and

Recommendation were due by August 13, 2019. Petitioner has not filed an objection to the

Report and Recommendation.

       Federal Rule of Civil Procedure 72(b) provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b)(2).

Petitioner has failed to timely file any such objections. Therefore, the Court must assume that

Petitioner is satisfied with the Magistrate Judge’s recommendation. Any further review by this

Court would be duplicative and an inefficient use of the Court’s limited resources. Thomas v.

Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).




                                                 -1-
        Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge (Doc. 16); GRANTS Petitioner’s Motion to Dismiss Petition as Moot (Doc. 15); and

DISMISSES Petitioner’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 (Doc. 1) as

moot.

        Since Petitioner has not made a substantial showing of a denial of a constitutional right

directly related to his conviction or custody, the Court declines to issue a certificate of

appealability. 28 U.S.C. § 2253(c)(2); FED. R. APP. P. 22(b).

        IT IS SO ORDERED.


                                               s/Christopher A. Boyko
                                               CHRISTOPHER A. BOYKO
                                               United States District Judge

Dated: September 9, 2019




                                                 -2-
